Citation Nr: 1340251	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  06-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected major depressive disorder.

2.  Entitlement to service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, to include as being secondary to a major depressive disorder and/or hypertension.

3.  Entitlement to an earlier effective date for additional compensation benefits for a dependent spouse.  


REPRESENTATION

Appellant (Veteran) represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Travel Board hearing in March 2008.  A hearing transcript is of record.  The Board remanded this matter previously, in July 2008, November 2011, and March 2013.  The claims have been returned to the Board for review.  

Upon further review of the record, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in September 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds an additional remand warranted for development related to private treatment records, and development related to VA medical evidence.    

With regard to private treatment records, the Board notes several signed VA Forms 21-4142 submitted into the record in response to the Board's November 2011 remand seeking additional medical evidence from several private physicians.  It appears that these forms have been in a temporary file, and were therefore not noted in the March 2013 remand.  In any event, the record does not indicate that medical evidence from these providers has been formally sought by VA.  To comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), a new remand is required to attempt to obtain any outstanding private medical evidence subject to the VA Forms 21-4142 submitted by the Veteran in January 2012.  

With regard to VA medical evidence, the current claims file contains treatment records dated until July 2013.  Any records dated from then should be included in the claims file.  

With regard to an earlier effective date for additional compensation for a dependent spouse, it is noted that in an October 2012 notice of disagreement (NOD), the Veteran disagreed with the effective date assigned for the award.  A Statement of the Case (SOC) should be issued in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the medical providers noted on the January 2012 VA Forms 21-4142 and request any relevant information to include records and reports pertaining to treatment of the Veteran.  If an updated authorization from the Veteran is required to obtain any of the records, such should be solicited.

If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dating from July 2013.  

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Then, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the RO/AMC.

5.  With regard to the claim for an earlier effective date for the award of additional compensation for a dependent spouse, issue a SOC based on the Veteran's October 2012 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this matter and be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



